Title: [Fryday October 13. 1775.]
From: Adams, John
To: 


      Fryday October 13. 1775. The Congress taking into Consideration the report of the Committee appointed to prepare a Plan &c. after some debate
      Resolved That a swift sailing Vessell to carry ten Carriage Guns, and a proportionable Number of Swivells, with Eighty Men, be fitted with all possible dispatch, for a Cruize of three months, and that the Commander be instructed to cruize eastward, for intercepting such Transports as may be laden with warlike Stores, and other Supplies for our Ennemies, and for such other purposes as the Congress shall direct. That a Committee of three be appointed to prepare an Estimate of the Expence, and lay the same before Congress, and to contract with proper Persons to fit out the Vessell.
      Resolved that another Vessell be fitted out for the same purpose, and that the said Committee report their Opinion of a proper Vessel, and also an Estimate of the Expence. The following Members were chosen to compose the Committee. Mr. Deane, Mr. Langdon and Mr. Gadsden.
      Resolved that the further consideration of the Report be referred to Monday next.
     